                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


UNITED STATES OF AMERICA,                          CR. 19-50022-JLV

                  Plaintiff,                             ORDER
    vs.

NATHAN REUER,

                  Defendant.


                                INTRODUCTION

      Defendant Nathan Reuer was brought into federal custody on a writ of

habeas corpus ad prosequendum on January 24, 2019. (Docket 5). The writ

was supported by a criminal complaint and affidavit, alleging defendant

imported methamphetamine, fentanyl and heroin. (Docket 1). Defendant

made his initial appearance before Magistrate Judge Daneta Wollmann on

January 25, where she temporarily ordered him detained. (Dockets 7 & 10).

The magistrate judge held a detention hearing on February 4 pursuant to the

Bail Reform Act, 18 U.S.C. § 3141 et seq. (Docket 20). At the conclusion of the

hearing, the magistrate judge found a serious risk defendant would endanger the

safety of the community and ordered him detained pending trial. (Docket 22).

On February 5, a grand jury indicted defendant on three counts of importing

controlled substances (methamphetamine, fentanyl, and a mixture of heroin and

fentanyl) and one count of possession with intent to distribute heroin. (Docket
23). Defendant now appeals the magistrate judge’s detention order to this

court. For the reasons given below, the court denies defendant’s appeal. 1

                                     ANALYSIS

I.    Facts

      The factual recitation given here is based on the allegations in the affidavit

supporting the criminal complaint and the evidence presented before the

magistrate judge at defendant’s detention hearing. The court well understands

that new evidence may emerge as the case progresses. This factual recitation is

necessarily incomplete because of the early stage of the case. It does not bind

the magistrate judge or the court in any factfinding endeavors that may be

undertaken in response to future motions.

      Department of Homeland Security Special Agent Nicholas Saroff (“SA

Saroff”) was informed by Customs and Border Patrol (“CBP”) in Detroit,

Michigan, that numerous small packages from Canada and China were being

shipped to defendant at his home in Rapid City, South Dakota. (Docket 1-1 at

p. 2). The packages raised suspicion because they appeared to fit into a larger

trend of small, unobtrusive packages containing controlled substances,

including methamphetamine and fentanyl, being shipped from fictitious

addresses in Canada and China. Id. In late December of 2018 and early


      1Defendant  requested oral argument because of his age, lack of criminal
history, “and a complicated set of facts that may involve many months of
investigation and litigation.” (Docket 25 at p. 2). The evidence before the
magistrate judge and the parties’ briefing is sufficient for the court to resolve this
appeal. The court denies defendant’s request for oral argument.

                                          2
January of 2019, four packages addressed to defendant were intercepted. Id. at

pp. 3-6. Three of the four packages contained substances which tested positive

for fentanyl. Id. The fourth contained a substance which tested positive for

methamphetamine. Id. at p. 4.

      SA Saroff obtained a search warrant for defendant’s person, vehicle, and

common areas of his residence, along with his bedroom or personal spaces. Id.

at p. 6; Docket 27 at p. 4. Defendant lived with his parents and the search

warrant did not permit officers to search portions of the home primarily used by

defendant’s parents. Officers executed the search on January 23 and recovered

at least 800 grams of synthetic substances similar to MDMA (also known as

ecstasy) and bath salts. (Docket 27 at pp. 6-8). At the detention hearing, SA

Saroff testified the chemist testing these synthetic substances found “they had

the markers of . . . illicit and illegal substances.” Id. at p. 25. Officers also

recovered a scale, unknown pills, steroid-like substances, needles, droppers

containing unknown liquids, tubes for snorting substances, mailing boxes, and

labels. Id. at pp. 6-9. Finally, they observed five one-kilogram packages of

kratom, a legal substance that defendant’s mother believed defendant used as a

bodybuilding supplement. 2 Id. at pp. 25-26. The urine sample taken from

defendant tested positive for methamphetamine, opiates and THC. SA Saroff

did not specify if the test showed use of a particular opioid.

      2In his affidavit, SA Saroff notes kratom “can cause effects similar to both
opioids and stimulants.” (Docket 1-1 at p. 7). He states kratom is sometimes
used “as an herbal alternative to medical treatment in attempts to control
withdrawal symptoms and cravings caused by addiction to opioids[.]” Id.

                                         3
      In one of defendant’s rooms, officers found an active computer with a Tor

browser open. SA Saroff described a Tor browser as a “gateway to the dark web”

that “allows a user to anonymously utilize the internet to obtain goods or services

. . . for nefarious purposes.” 3 Id. at p. 11; Docket 1-1 at p. 6. Officers also

discovered evidence of four Bitcoin accounts on the computer. 4 (Docket 27 at

p. 11). Following the search, officers continued to intercept packages sent to

defendant. Id. at p. 13. The latest item intercepted prior to the detention

hearing was a letter from Canada containing heroin laced with fentanyl seized on

February 1. Id. at p. 10.

      The United States Probation Office recommended defendant be released on

his own recognizance with conditions of release. (Docket 6 at pp. 3-4). The

proposed conditions of release largely concerned substance use and treatment.

Id. at p. 4. The conditions did not concern computer or mail use. Defendant

asks the court to vacate the detention order and adopt the Probation Office’s

recommended conditions of release. (Docket 28 at pp. 8-9). He also notes the


      3“The Onion Router (“Tor”) network exists to provide anonymity to Internet
users by masking user data, hiding information by funneling it through a series
of interconnected computers. . . . Although Tor’s intended users include
whistleblowers, journalists, law enforcement personnel, activists, and
privacy-minded consumers, users with more nefarious motives have used Tor’s
anonymity capabilities for criminal purposes.” United States v. Horton, 863
F.3d 1041, 1045 (8th Cir. 2017).
      4Bitcoin  is “an anonymous, decentralized form of electronic currency that
exists entirely on the Internet and not in any physical form.” United States v.
Murgio, 209 F. Supp. 3d 698, 704 (S.D.N.Y. 2016) (citing Kevin V. Tu & Michael
W. Meredith, Rethinking Virtual Currency Regulation in the Bitcoin Age, 90
Wash L. Rev. 271, 277 (2015)).

                                         4
court can fashion conditions of release involving a ban on internet use or the use

of an internet monitoring program. (Docket 31 at pp. 4-5). Defendant

proposes to reside with his parents. (Docket 25 at p. 2). His parents submitted

affidavits stating they would allow defendant to reside with them, had no

criminal history and would report violations of any release conditions. (Dockets

18 & 19).

II.   Discussion

      A.       Legal standards

      “If a person is ordered detained by a magistrate judge . . . . the person may

file, with the court having original jurisdiction over the offense, a motion for

revocation or amendment of the order. The motion shall be determined

promptly.” 18 U.S.C. § 3145(b). A district court’s review of a detention order

entered by a magistrate judge “should proceed de novo.” United States v. Maull,

773 F.2d 1479, 1481 (8th Cir. 1985) (en banc).

      To engage in a meaningful de novo review, the district court must
      have available the options open to the magistrate. . . . Only after
      determining that release upon personal recognizance or an
      unsecured appearance bond will not reasonably assure appearance
      or will endanger the safety of others may the judicial officer then
      proceed to consider [conditions of release].

Id. at 1482.

      Subject to rebuttal by the person, it shall be presumed that no
      condition or combination of conditions will reasonably assure the
      appearance of the person as required and the safety of the
      community if the judicial officer finds that there is probable cause to
      believe that the person committed . . . an offense for which a
      maximum term of imprisonment of ten years or more is prescribed
      in the Controlled Substances Act (21 U.S.C. 801 et seq.) [or] the

                                         5
      Controlled Substances Import and Export Act (21 U.S.C. 951 et
      seq.)[.]

18 U.S.C. § 3142(e)(3). “In a presumption case . . . a defendant bears a limited

burden of production - not a burden of persuasion - to rebut that presumption by

coming forward with evidence he does not pose a danger to the community or a

risk of flight.” United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003) (quoting

United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). “Once a defendant

has met his burden of production relating to these two factors, the presumption

favoring detention does not disappear entirely, but remains a factor to be

considered among those weighed by the district court.” Id.

       If the presumption is rebutted, “[a] defendant may be detained before trial

‘[o]nly if the government shows by clear and convincing evidence that no release

condition or set of conditions will reasonably assure the safety of the community

and by a preponderance of the evidence that no condition or set of conditions

. . . will reasonably assure the defendant’s appearance . . . .’ ” Id. (quoting

United States v. Kisling, 334 F.3d 734, 735 (8th Cir. 2003)).

      In determining if release conditions exist that will reasonably assure
      the appearance of a defendant at trial and the safety of the
      community, the court considers the following: (1) the nature and
      circumstances of the crime; (2) the weight of the evidence against the
      defendant; (3) the history and characteristics of the defendant,
      including mental condition, family ties, employment, community
      ties, and past conduct; and (4) the seriousness of the danger to the
      community or to an individual.

Id. (citing 18 U.S.C. § 3142(g)).




                                         6
      B.     Detention presumption

      Defendant is charged with violating both the Controlled Substances Act

and the Controlled Substances Import and Export Act. (Docket 23). Under the

Controlled Substances Act, he is charged with possessing a detectable amount of

heroin with the intent to distribute that substance. Id. That charge carries a

maximum penalty of twenty years of incarceration. 21 U.S.C. § 841(b)(1)(C).

Under the Controlled Substances Import and Export Act, defendant is charged

with importing detectable amounts of fentanyl, methamphetamine, and a

mixture of heroin and fentanyl. Those charges carry a maximum penalty of

twenty years of incarceration. 21 U.S.C. § 960(b)(3). The magistrate judge

found probable cause to believe defendant committed these offenses when she

signed the criminal complaint charging the offenses. (Docket 1). Based on the

factual recitation given above, see supra Section I, the court likewise finds

probable cause to believe defendant committed these offenses. Based on this

finding, the court must “presume[] that no condition or combination of

conditions will reasonably assure the appearance of [defendant] as required and

the safety of the community[.]” 5 18 U.S.C. § 3142(e)(3).

      C.     Presumption rebuttal

      In determining whether defendant produced sufficient evidence to rebut

the presumption of detention, the court looks to the Bail Reform Act factors.

See United States v. Cantu, 935 F.2d 950, 951 (8th Cir. 1991) (affirming district

      5The parties agree a presumption of detention applies to this case.
(Dockets 28 at p. 6 & 30 at p. 2).

                                        7
court detention order using Bail Reform Act factors to evaluate whether

defendant rebutted the detention presumption) (citing 18 U.S.C. § 3142(g)).

             1.    Nature of offense and danger to community

      The nature of the offense and the danger it poses to the local community

weigh heavily against a finding that the detention presumption has been

rebutted. The government argued, and the magistrate judge agreed, that

importing fentanyl posed a serious danger to the local community. (Docket 27

at pp. 36-37, 53). SA Saroff testified defendant imported approximately four

grams of fentanyl. Id. at p. 23. Defendant also allegedly imported some

amount of heroin laced with fentanyl, with that mixture arriving at his home

after his arrest. Id. at p. 10.

      Defendant argues the United States Sentencing Commission assigns

fentanyl only 25 percent more weight than methamphetamine in calculating

sentencing ranges for defendants convicted of drug importation. (Docket 28 at

pp. 5-6) (citing U.S.S.G. § 2D1.1 n.8 (D)). He contends the four grams of

fentanyl is equivalent to five grams of methamphetamine, which is “not a huge

amount of the drug by addicts’ standards.” Id. at p. 9. This facile comparison

has no legal force and is wholly contradicted by the extremely dangerous nature

of fentanyl. A lethal dose of fentanyl is approximately two to three milligrams.

(Docket 1-1 at p. 6); United States v. Wilmore, 282 F. Supp. 3d 937, 943 n.35

(S.D.W.V. 2017). Four grams of fentanyl is equivalent to between 1,333 and

2,000 lethal doses. By any standard, four grams of fentanyl is an

extraordinarily dangerous amount of a particularly lethal drug.


                                       8
      For similar reasons, the court is troubled by evidence defendant was

importing heroin laced with fentanyl.

      [M]any people who use fentanyl and other synthetic opioids are
      unaware that they are doing so. Fentanyl is cheap, easy to
      produce, and extremely potent. Thus, the nation’s illicit drug
      supply, especially its heroin, is increasingly laced with synthetic
      opioids, such as fentanyl. For this reason, heroin users who fail to
      question what they are buying or who unwittingly, and mistakenly,
      trust their dealers never know which hit will be their last. They are
      playing an addict’s game of Russian roulette with the dealers
      supplying the loaded guns.

Wilmore, 282 F. Supp. 3d at 942 (footnote citations omitted). Compounding the

danger of importing heroin laced with fentanyl is the possibility defendant may

have been mixing controlled substances with fentanyl himself. SA Saroff

testified defendant appeared to be “combining multiple substances and then

selling them.” (Docket 27 at p. 27.) South Dakota is experiencing a growing

rate of opioid overdoses, some resulting in death, related to the importation of

fentanyl and its mixing with other controlled substances, such as heroin. Bart

Pfankuch, Opioid fentanyl causing spike in overdoses in South Dakota, Argus

Leader (Sioux Falls), June 15, 2018 (describing, inter alia, deaths in Lawrence

County, South Dakota, caused by fentanyl analogues mixed with heroin). 6

Defendant does not provide any evidence tending to mitigate the danger posed by

his alleged participation in these activities.




      6Availableat https://www.argusleader.com/story/news/crime/2018/
06/13/opioid-fentanyl-overdose-south-dakota-drugs/699099002/ (last
accessed Feb. 26, 2019).

                                          9
              2.   Weight of evidence and characteristics of defendant

      At this preliminary stage of the case, the court finds the current evidence

against defendant weighs in favor of detention. As described above, see supra

Section I, the facts derived from SA Saroff’s investigation demonstrate a

substantial likelihood that defendant was importing very dangerous controlled

substances.

      Defendant relies on his personal characteristics to rebut the presumption

of detention. He adduces evidence of his educational achievements, lack of a

criminal history, lack of a history of violence or weapons possession, and a

strong family support network. (Docket 28 at 7-8). These characteristics,

while laudable, do not address whether he poses a danger to the community in

light of the evidence against him.

      In fact, as the magistrate judge noted, some of these characteristics bolster

evidence of the danger defendant poses. (Docket 27 at pp. 54-55). The fact

defendant has an engineering degree coupled with the evidence of his use of

sophisticated internet techniques which can avoid law enforcement detection

suggests he may pose a larger threat to the community than other drug

defendants. (Docket 30 at p. 7) (“[T]here is no way to ensure the defendant will

not access the dark web and obtain more substances.”). Furthermore, the

record suggests defendant’s parents either completely failed to notice obvious

signs of drug activity that would have been apparent had they simply opened the

door to defendant’s room or were willfully blind. See Detention Hearing Exs. 1-3

(photos of room used by defendant, showing powders, droppers, pipes, and

baggies in plain view on defendant’s desk). A showing of strong family ties

                                        10
cannot overcome the detention presumption where, as here, there is evidence

family members were passively enabling the offense.

IV.   Conclusion

      The evidence before the court shows defendant’s alleged importation of

fentanyl and fentanyl-laced heroin pose a clear danger to the community. Given

defendant’s educational background, technological sophistication, and apparent

ability to deceive his family, the court finds the presumption of detention is

well-placed in this case because there are no conditions of release that could

mitigate the danger his activities pose to the community. Defendant’s reliance

on his personal characteristics is misplaced in this context. The court

concludes defendant has not rebutted the presumption of detention as to the

danger he poses to the community. 7

                                      ORDER

      For the reasons given above it is

      ORDERED that defendant’s appeal of the magistrate judge’s detention

order (Docket 25) is denied.

      IT IS FURTHER ORDERED that the magistrate judge’s detention order

(Docket 22) is affirmed.

      Dated March 4, 2019.

                               BY THE COURT:
                               /s/   Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE


      7The magistrate judge found defendant was not a flight risk. (Docket 27
at p. 52). The parties do not contest that finding. (Dockets 28 at p. 7 n.3 & 30
at p. 6).

                                          11
